Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 30, 2020

The Court of Appeals hereby passes the following order:

A20A1525. JALEEL HOLMES v. THE STATE.

      In 2014, Jaleel Holmes pleaded guilty to robbery, aggravated assault, and
obstruction of an officer, and the court sentenced him to ten years, to serve three
years, with the remainder on probation. In November 2019, the court revoked
Holmes’s probation, and he appeals. We lack jurisdiction.
      An application for discretionary appeal is required to appeal orders revoking
probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). Holmes’s failure to follow the required
appellate procedure deprives us of jurisdiction. Accordingly, this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/30/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.